Citation Nr: 1534157	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-02 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a head injury, to include strokes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A videoconference hearing was held on February 4, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

When the case was previously before the Board in April 2014 it was remanded for additional development.

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the April 2014 remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine whether any current back disability is the result of the fall the Veteran sustained during service.  In July 2014 the Veteran underwent a VA examination pursuant to the remand instructions.  The July 2014 examination report states that the Veteran reported having fallen during service when another vehicle hit the trailer he was standing on, causing him to fall.  He stated that he landed with his back on the edge of the trailer and hitting his head on a sharp object.  He indicated that he hurt his back and his head.  The examiner reviewed the claims file and opined that it is less likely than not that the current back disability was caused by the fall in service.  The examiner reasoned that the service treatment records do not reflect any injury to or treatment regarding the Veteran's back, following active service the Veteran was able to secure employment, and the history obtained from the Veteran indicates that the low back pain became significantly symptomatic 28 years after service discharge and 31 years after the alleged injury.  The examiner found that the long history between the alleged injury and onset of impairing pain and the lack of documentation of a low back injury in the service treatment records, do not support a conclusion that the Veteran's in-service fall is causally related to his current back condition, which is "otherwise possibly attributable to the normal aging process or other disease or events in the Veteran's life as documented in VA CPRS."

VA treatment records dated in July and August 2009 reflect the Veteran's complaints that he has had ongoing back pain since service.  The Veteran also indicated on a March 2009 statement that he has had back pain ever since his in-service injury where he hit his head.  Additionally, an April 2013 VA treatment record indicates that the Veteran had smoked marijuana for 40 years in part due to back pain.  Finally, VA treatment records dated in January 2014 indicate that the Veteran's back pain is due to the fall in service.  Notably, there is no rationale whatsoever for the opinion.  

In this case, the July 2014 opinion does not take into account any of the above mentioned medical or lay evidence, to specifically include the evidence showing a complaint of ongoing back pain since active service.  The opinion also vaguely references other possible etiologies of the Veteran's back disability, namely the normal aging process and "events in the Veteran's life as documented in VA CPRS."  It is unclear what these other "events" are, and the normal aging process explanation fails to account for the ongoing complaints of pain over the years as mentioned above.  Therefore, a remand is required in order to obtain a medical opinion based upon an updated review of the Veteran's documented medical history and lay evidence, and one that includes a complete rationale in this regard.

Regarding the claim of entitlement to service connection for residuals of a head injury, to include strokes, an October 2009 mental disorders VA examination report notes that the Veteran complained of headaches ever since his head injury during service.  The examiner opined that the Veteran has a traumatic brain injury (TBI) which is at least as likely as not due to his strokes in 2003.  However, the examiner opined that it is less likely than not that the Veteran's TBI is related to his head injury in service.  The examiner reasoned only that the TBI is marginal and there is insufficient evidence to connect it to the inservice accident.  

An October 2009 TBI VA examination report reflects that the Veteran fell and hit his head during service.  The examiner noted that the record does not reflect any TBI at the time of the inservice injury.  On examination the Veteran did not have any evidence of a field cut.  The examiner stated that there was no current evidence of a TBI either.  The examiner opined that there is no relationship between the inservice head injury and the Veteran's strokes.  The examiner noted that the Veteran has a strong family history of strokes.  Therefore, the examiner felt that it is less likely than not that the Veteran has a TBI and that it is less likely than not that the Veteran's strokes are etiologically related to the inservice injury.  

Again, the VA examiner providing a negative nexus did not take into account the Veteran's lay statements that he has had headaches ever since his inservice head injury.  

Moreover, at the Board hearing in February 2014, the Veteran indicated that he feels that his strokes are related to his fall in service because he had a hematoma underneath his skull from the fall in service which was not treated properly in service, and years later a chunk of that hematoma broke off and got into his blood vessels and clogged them, and that caused the stroke.  On remand the examiner should address the Veteran's contentions.  

Finally, in a January 2010 VA treatment record, the Veteran indicated that his physician from Beth Israel Hospital provided a positive nexus statement regarding his back and head injury claims.  A review of the record reflects that there are no medical records from Beth Israel Hospital.  Therefore, on remand an attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment he has received for his disabilities on appeal, to include treatment from Beth Israel Hospital, as mentioned in the January 2010 VA treatment record.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.  38 U.S.C.A. § 5103A(2)(B). 

2.  Return the claims folder to the July 2014 VA examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's currently diagnosed back disability is related to the Veteran's service, to specifically include the fall he sustained in service.  In rendering this opinion, the examiner must address the lay statements of record, including the Veteran's statements that he has had ongoing back pain since service (found in the July 2009 and August 2009 VA treatment records), the January 2014 VA treatment record indicating that the Veteran's back problems are due to a fall in service, and the April 2013 VA treatment showing that the Veteran smoked marijuana for 40 years due to back pain.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  Return the claims file to the October 2009 VA TBI examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's TBI and/or strokes are/is related to the Veteran's service, to specifically include the fall he sustained in service.  In rendering this opinion, the examiner must address the lay statements of record, including the Veteran's statements that he has had ongoing headaches since service (found in the October 2009 VA mental disorders examination report).  

The examiner must also address the Veteran's contention that due to the inservice fall he had a hematoma underneath his skull from which was not treated properly in service and years later a chunk of that hematoma broke off and got into his blood vessels and clogged them, and that caused the stroke.

If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


